       Case: 3:20-cv-00025-DMB-RP Doc #: 285 Filed: 12/22/20 1 of 2 PageID #: 4433




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                      OXFORD DIVISION

TRACY COATES                                                                                           PLAINTIFF

V.                                                                                     NO. 3:20-CV-25-DMB-RP

SAIA MOTOR FREIGHT LINE, LLC,
a/k/a SAIA LTL FREIGHT; MARCUS
MORROW; and JOHN DOES 1-10                                                                           DEFENDANTS

                                                  consolidated with

VALERIE MCCLURE                                                                                        PLAINTIFF

V.                                                                                     NO. 3:20-CV-26-DMB-RP

SAIA MOTOR FREIGHT LINE, LLC,
a/k/a SAIA LTL FREIGHT; MARCUS
MORROW; and JOHN DOES 1-10                                                                           DEFENDANTS


                                                        ORDER

           On December 18, 2020, Saia Motor Freight Line, LLC, and Marcus Morrow filed an

amended1 motion to exceed by ten pages Local Civil Rule 7(b)(5)’s 35-page limitation for their

original and rebuttal memorandum briefs supporting each of their respective motions for partial

summary judgment. Doc. #277.2 As grounds, they represent that “they are unable to adequately

address Plaintiffs’ Additional Material Facts and all of the arguments Plaintiffs made in their

response within [the original] page limitations.” Id. at ¶ 6. They further represent that the plaintiffs

do not oppose this request. Id. at ¶ 8.

           Local Rule 7(b)(5) provides that a movant’s “original and rebuttal memorandum briefs



1
 Their original motion to exceed the page limit was filed earlier the same day. Doc. #276. The amended motion
corrects a typographical error in the caption of the original motion.
2
    In these consolidated cases, the Court cites the docket of the lead case, which is 3:20-cv-25.
    Case: 3:20-cv-00025-DMB-RP Doc #: 285 Filed: 12/22/20 2 of 2 PageID #: 4434




together may not exceed a total of thirty-five pages,” and a “respondent’s memorandum brief may

not exceed thirty-five pages.” “Page limitations are important, not merely to regulate the Court’s

workload, but also to encourage litigants to hone their arguments and to eliminate excessive

verbiage.” Fleming v. Cnty. of Kane, 855 F.2d 496, 497 (7th Cir. 1988) (citation omitted).

Accordingly, leave to exceed a page limitation “should only be sought in exceptional

circumstances.” Id.

       Here, the only argument offered for extending the page limit is that, in responding to the

motions for summary judgment, the plaintiffs in these consolidated cases relied on facts not

mentioned in the motions for summary judgment. Doc. # 277 at ¶¶ 4–5. Inclusion of additional

facts in a response to a motion for summary judgment is hardly unusual, much less an exceptional

circumstance. Furthermore, as recognized by Saia and Morrow, the plaintiffs’ responses are both

within the thirty-five-page limitation. Id. Under these circumstances, the Court sees no reason to

extend the page limitation. Accordingly, the motion to exceed the page limit [277] is DENIED.

The original motion to exceed the page limit [276], which was superseded by the later-filed motion,

is DENIED as moot.

       SO ORDERED, this 22nd day of December, 2020.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE




                                                2
